Title: Philip Mazzei to Thomas Jefferson, 15 February 1811
From: Mazzei, Philip
To: Jefferson, Thomas


            
              
                Carmo e Amatmo Sigre
                Pisa 
  15 Febb. 1811.
              
               L’anno passato, in quest’istesso mese, mi pervenne col modello del suo Aratro e i fogli relativi al medesimo, la graditisma sua dei 10 Febb. 1809 da Washington, alla quale non ò risposto prima d’ora, per mancanza di mezzi onde farlene pervenire. Mr Appleton, che era a Napoli per procurar di ricovrare una porzione almeno del debito  dei falliti Agenti della marina, è finalmente tornato, e mi fa sperare di poterlene far pervenire per mezzo del nostro ministro in Francia.  Io ne farò 3 copie, per accrescer la probabilità che Le ne pervenga  almeno una, tanto più che vedo non esserlene pervenute atenve parecchie delle precedenti, mentre il rischio che si smarrissero era infinitamente minore.
               Pella sopradda sua In questa Ella mi dice: “In one of my former letters I advised you to sell your house & lot, & I still repeat it.” L’indicata sua lettera è del 10 Marzo 1805, alla quale risposi come segue il 25 Luglio dell’istesso anno. “Le includo la procura che Ella à la bontà di richiedermi, e Le son molt’obbligato della premura che vuol darsi &,” e nel P. S. d’un’altra mia del 10 xbre 1808 dissi: “Dopo ch’io Le mandai la Procura Ella non me ne à più parlato, il che mi fa credere che non Le sia pervenuta, sicchè ò creduto stimato proprio di mandarlene qui inclusa la duplicata.”
                Piu volte Le ò parlato dell’infelice stato delle povere vecchie sorelle del nostro defunto Amico Bellini,  e Le ne trascrivo    i vari passi colle loro date. Nella mia    del 12 7bre 1805 Le dissi: “Le includo ancora la procura mia responsiva a Mr Bracken, contenente la procura delle Sorelle del Bellini, che mi à richiesta. Per quel che esso mi à scritto, Mr Andrews vendè i mobili e 3 schiavi per pagare i debiti; ma vi rimasero Maria e Lucia, che à 2 bambine, i quali dopo la morte di Andrews si messero in servizio per loro conto; che egli (Braken) sentito che ci erano 2 sorelle del Bellini, si fece autorizzare (come aveva fatto Andrews), gli à messi in servizio per conto delle Eredi, e à chiesta la Procura per potergli vendere a profitto delle medesime. Ei mi à scritto, che potranno vendersi per non meno di mille talleri, e che desidera di sapere come può rimetterne il ricavato, al che ò risposto che mi mandi una lettera di cambio in moneta sterlina sopra Londra.”
              In quella degli 8 Febbraio 1807.
              “Mandai per suo mezzo 17 mesi sono a Mr Bracken la duplicata della richiesta Procura dlle povere vecchie sorelle del Bellini, che ne aspettano il resultato coll’ansieta, che la lor miseria esige. La compassione m’induce a pregarla di rinfrescargliene la memoria per mezzo di qualche emanuense.”
              In quella di 22 Giugno, anno do
              “Ò ricevuto ultimamente una lettera delle povere vecchie sorelle del Bellini, che dimostra la loro estrema miseria. Di grazia lo faccia notificare a Mr Bracken, pregandolo di rimettermi qualunque piccola somma ch’egli abbia realizzato, senz’ aspettare d’aver realizzato il tutto.” 
              In quella dei 29 Marzo 1808
              “Termino col raccomandare al suo tenero cuore le 2 povere disgraziate vecchie sorelle del fù nostro Amico Bellini. Per ridurle a memoria l’occorrense le includo le 2 lettere di Mr Bracken, nella pma delle gli vi è l’abbozzo d’una mia risposta. Non comprendo un sì lungo silenzio, mentre    non sia morto, come seguì di Mr Andrews. Se ciò fosse, potrebbesi commenterne la cura a qualche altro Amico in Williamsburgo—Dopo una tanto lusïnghevole aspettativa, un sì lungo ritardo, senza veruna notizia, rende quelle infelici giustamente impazienti, e forse dubbiose della mia onestà. In una delle mié lettere mandate p suo mezzo a Mr Bracken, Lo pregai di mandare qualunque somma avesse riscossa, senz’aspettare d’aver il totale, poichè ogni piccolo    soccorso è d’importanza per loro.”
              e in quella dei 28 8bre, anno do
              “Più volte Le ò parlato dell’infelice stato delle povere sorelle del Bellini, ed ò richiesto la sua intercessione per dispor Mr Bracken a mandar qualche piccola somma, che abbia potuto ricavare dagli effetti lasciati dal nostro defunto Amico ch’ei ei mi scrisse poter produrre circa mille talleri. Subito che Ella sarà di ritorno alla vita privata, spero che si degnerà di prendere a cuore questo caritatevole affare.”
              
              A tutto quello che dissi nelle mie citate lettere, aggiungerò solamente la mia preghiera, che la conclusione dell’ interesse di quelle povere disgraziate sia preferita ilal mio proprio.
                    Il 13 7bre 1807 Le scrissi per mezzo del mio buon’Amico Sigr Federigo Wollaston, che il quale partiva per Filadelfia sul bastimento americano the Dispatch. Capn Jacob Benner, che Le mandavo il seme di fragole d’ogni mese in una boccettina ben chiusa, e 12 bottiglie di Moscadello di Montalcino ben’ impacchettate in una cassetta, dell’istesso dei 30 fiaschi che Le avero mandato in una cassa l’anno precedente, aggiungendo che il do Amico era erudito, ingegnosissimo, di ottimo carattere cuore, sommamente prudente, e di una dolcezza di carattere veramente singolare. Se Ella ne sa, o può saperne qualche cosa, La prego di liberararmi dal tetro timore, che ne sia seguito quel che seguì del povero Timpanari.
               Io Le son molto grato della premura che mi domostra per la mia figlia, che avrà 13 anni il 22. del prossimo Luglio; è grande per la sua età; la sua figura piace; à molto talento, e criterio; parla passabilmente bene la lingua francese; e impara con gran facilità a ricamare, e suonare il piano-forte, e a disegnare. Riaprendosi la comunicazione marittima, Le manderò qualcheduno dei suoi disegni. Ma quanto più volentieri La condurrei costà!  Son 2 anni e 5 giorni, che VS. mi scrisse: I am panting for the tranquillity of Monticello. Io terminai gli 80 anni il 25 del passato dicembre; ma, (riaprendosi la comunicazione tra questo e codesto Paese, e VS. volesse allontanarsine per venir a veder l’Italia, come in illo tempore desiderava) io ben volentieri L’accompagnerei per farne il giro, venderei quel che non potessi portar meco anche p la metà del prezzo valore e venrei con Lei (portando meco meco tutto quel che è mobile) per aver la consolazione di lasciare mortavo? alla mia morte la vedova e l’orfalina in Albemarle County non lontano? nelle vicinanze di Monticello. Sei mesi potrebbaro potrebbero bastare lbero per venire, vedere, e tornare. 
                Questo desiderio (alla mia età) parrà chimerico e stravagante; ma un Marchese Rinnccini fiorentino, stato Ministro di Toscana in Londra in tempo di Giorgio Primo (  avanti che principiasse la corruzion parlamentaria) dopo d’esserne partito, soleva ogni anno (finchè visse e morì motto vecchio vecchissimo) andare a Londra per mare, e dopo 2 mesi circa tornarsene per l’istessa strada, quantunque la navigazione sia molto più pericolosa che nel traversar l’Atlantico, a non di rado più lunga, mediante la varietà dei venti che vi bisognano. In somma, Carmo e Stimmo Sigre e Amico, l’unica mia e gran consolazione sarebbe il lasciar morendo la Vedova e l’Orfalina in Patria libera! Accetti intanto i miei sinceri e condenti voti per la prosperità sua e di tutta la sua famiglia, e mi creda con sincera e costante amicizia, e venerazione per la sua virtù,
              
                Tutto Suo,
                
 F. M.
              
            
            
               P.S. Quando ricevei il Modello dell’Aratro, il Fabb. era stato chiamato a Parigi come Membro del Consiglio Legislativo; poi fù fatto Maitre de Requete coll’incombenza di diregere soprintendere tutto quel che riguarda strade, ponti, & di qua d all’Alpi, ed io  quel tempo l’ò viduto una sola volta in casa mia, dove venne la sera, e parti la mattina seguente. Quantunque le sue incombenze pubbliche sien qua, se gli fa passare la massima parte del tempo del tempo in Parigi. Ei mi raccomandò caldamente la traduzione dei fogli che riguardano l’Aratro, e di dargli tutta la pubblicità possibile. La traduzione è fatta, ma non perfettamente, perchè ne ignoro i termini tegcnici. Per me ci e anche l’ostacolo delle figure, nel che gli è intelligentissimo Bisogna dunque ch’io aspetti Lui ⅌ poterlo rendere utile in questo paese. Intanto gradirei di sapere, sé Ella à trovata la maniera di fare i 3 solchi nel tempo stesso.
            
           
            Editors’ Translation
            
              
                
                  Dearest and beloved sir,
                  Pisa 15 February 1811.
                
                 Last year, in this same month, I received your delightful letter of 10 February 1809 from Washington, together with the model of your plow and related papers. I have not answered before now, as I have not had the means to get a reply to you. Mr. Appleton, who was in Naples trying to recover at least a portion of the bankrupt navy agents’ debt, has finally returned, and is encouraging about the possibility of sending this to you through our minister in France. I will make three copies to increase the probability that one will reach you, especially since I see that you have not received many of my previous letters, when there was an infinitely smaller risk that they would have gone astray.
                 In this letter you tell me: “In one of my former letters I advised you to sell your house & lot, & I still repeat it.” Your letter was dated 10 March 1805, and I answered as follows on 25 July of the same year: “I am including the power of attorney that you kindly requested, and I am very grateful to you for the care that you have given it &c.” In the postscript of another of my letters dated 10 December 1808 I said: “After I sent you the power of attorney you no longer spoke to me about it, which makes me believe that it did not arrive. I therefore judged it proper to send you a duplicate, attached here.”
                  Many times I have spoken to you of the unhappy state of the poor elderly sisters of our late friend Bellini, and I now transcribe some of those passages, with their dates. In my letter of 12 September 1805 I told you: “I am also attaching my response to Mr. Bracken containing the Bellini sisters’ power of attorney, which he requested from me. Regarding what he wrote to me, Mr. Andrews sold the furniture and three slaves to pay the debts; but there still remained Maria and Lucia, who has two baby girls. After Andrews’s death they entered into service on their own account. When Bracken heard that there were two Bellini sisters, he got authorization (as Andrews had done), and put them in the service of the heirs’ estate. He also asked for the power of attorney to be able to sell them, with the profits to go to the same. He wrote me that they will sell for no less than a thousand dollars, and that he wants to know how to reinvest the gains. I answered that he should send me a letter of exchange in pounds drawn on London.”
                In the letter of 8 February 1807.
                “Seventeen months ago I sent to Mr. Bracken through you the duplicate of the power of attorney request for Bellini’s poor elderly sisters, who are anxiously awaiting the result, given their destitute state. Compassion induces me to ask you to refresh your memory of them, by using some emanuense.”
                In the letter of 22 June, the same year
                “I recently received a letter from Bellini’s poor sisters, which reveals their extreme misery. Please notify Mr. Bracken of this, and urge him to remit to me whatever small amount he has been able to collect, without waiting to recover the whole.”
                In the letter of 29 March 1808
                “I close with an entreaty to your tender heart, to remember our late friend Bellini’s two poor unfortunate old sisters. To remind you of their situation, I am attaching Bracken’s two letters, the first of which contains a summary of my response. I do not understand so long a silence, when he is not dead, unlike Mr. Andrews. If such were the case, one could give their care over to another of their friends in Williamsburg. After feeling so encouraged in their expectations, such a long delay without any news whatsoever is making those unhappy sisters understandably impatient, and possibly distrustful of my honesty. In one of my letters sent through you to Mr. Bracken, I asked him to send whatever sum he had recovered, without waiting to secure it all, given that every small bit of assistance matters greatly to them.”
                And in the letter of 28 October, the same year
                “I have spoken to you many times of the unhappy state of Bellini’s poor sisters, and I requested your intercession to persuade Mr. Bracken to send whatever small amount he had been able to procure from the personal property left by our late friend. He wrote me that he would be able to produce about a thousand dollars. As soon as you have returned to private life, I hope that you will deign to take this charitable work to heart.”
                To everything I said in the letters cited above, I will add only my hope that you will put the settling of the financial affairs of those poor unfortunate sisters above mine.
                      On 13 September 1807 I wrote you by means of my good friend Mr. Frederick Wollaston, who is now leaving for Philadelphia on the American merchant ship Dispatch, Captain Jacob Benner, who sent you strawberry seeds every month in a small, tightly closed bottle, and twelve bottles of Moscadello di Montalcino well packed in a crate, the same wine of which I sent you thirty flasks the preceding year, adding that the same friend was erudite, extremely clever, big-hearted, highly prudent, and of a singularly kind character. If you know anything of him, or can find something out, please dispel my gloomy fear that the same thing happened to him as it did to poor Timpanari.
                
                 I am very grateful to you for the interest that you show in my daughter, who will turn thirteen next 22 July. She is tall for her age, has a pleasing appearance, is very talented, and has good sense. She speaks French passably well and has been very quick to learn to embroider, play the piano, and draw. Once sea communication resumes, I will send you some of her drawings. But how much more gladly would I bring her there! It has been two years and five days since you wrote me: I am panting for the tranquillity of Monticello. I turned eighty years old this past 25 December but (when communication resumes between this country and yours, and should you want to get away to come and see Italy, as in illo tempore you used to wish), I would happily join you in taking a tour. I would sell whatever I could not take along with me, even at half its value, and I would come with you (carrying everything I have that is movable), for the consolation of being able, at my death, to leave my widow and child in Albemarle County, near Monticello. Six months would suffice for you to come, take it all in, and return.
                  This desire (at my age) will seem chimerical and extravagant; but a certain Marquis Rinuccini of Florence, at one time Tuscan minister in London during the time of George I (before parliamentary corruption began), after leaving his post, used to return to London by sea every year (as long as he lived, and he died a very old man). After about two months he would return the same way, even though the voyage was much more dangerous than crossing the Atlantic. It is often even longer, given the variety of winds that are required. In sum, dearest and esteemed friend and Sir, my greatest and only consolation would be that on my death I leave my widow and daughter in a free country! In the meantime accept my sincere and ardent wishes for your prosperity and that of your whole family, and trust in my sincere and constant friendship, and veneration for your virtue,
                
                  Yours,
                  
 F. M.
                
              
              
                 P.S. When I received the model of the plow, Fabbroni had been called to Paris as a member of the Legislative Council. Then he was made master of petitions, with the charge of overseeing everything concerning streets, bridges, on this side of the Alps. Since then I have seen him only once at my house, where he came in the evening, and left the following morning. No matter how many public jobs he has here, he spends the same amount of time in Paris. He heartily recommended that the papers relative to the plow be translated, and to publicize them as much as possible. The translation is done but not perfectly because I do not know the technical terms. I am also hindered by the drawings, in which he excels. I must wait for him therefore to be able to render it useful in this country. In the meantime, I would appreciate knowing if you have found a way to make three furrows at the same time.
              
            
          